DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of:
(i-a) carrageenan as anionic thickener;
(i-b) glycerol as C2-C5 alcohol;
(i-d) chlorhexidine gluconate as cationic antimicrobial;
(i-e) none nonionic antimicrobial;
(i-f) glycerol as humectant; and 
(ii-a) dispensing composition into or onto an article (claim 1),
 in the reply filed on 1/2/2020 remains acknowledged. 
Claims 10-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/2/2020.

Response to Arguments
Applicants' arguments, filed 7/22/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 7, filed 7/22/2021, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive, in view of the claim amendment, removing “consisting essentially of” transition language.  The rejection of claims 1-7, 9 has been withdrawn. 
Applicant's arguments with respect to the rejection under 35 USC 102/103 have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Omidbakhsh (US 2011/0182958 A1).
Omidbakhsh teaches aqueous antimicrobial solutions and the use of same in a method of antimicrobial treatment of a surface contaminated with a microorganism (e.g., bacterial or fungal spore such as C. Difficile) (abstract).  The present invention is intended to provide new environmentally- and user-friendly compositions that are effective against many different microorganisms, at reasonably short contact times, including compositions that are effective against bacterial and fungal spores (e.g. Clostridium Difficile, or C. Difficile) that are notoriously difficult to kill with known antimicrobial agents [0005].  The invention provides, inter alia, the use of the solution in a method of antimicrobial treatment of a surface contaminated with a microorganism, and viscous embodiments of the solution that maintain their viscosity over time [0014].
If it is desired to increase residence time on a surface (especially vertical or inclined surfaces) an effective amount of at least one thickening agent, that does not decompose in the presence of hydrogen peroxide, can be added to increase the viscosity of solutions according to the invention. Thickening agents which can be used in the present invention include, inter alia, xanthan gum (e.g. Keltrol T630™).  The thickening agent can be present in a concentration of from 0.1 to 5 or from 0.1 to 2% w/w [0038].  Exemplary thickening agents include two agents, one of which is xanthan gum [0062] (reading on claims 1, 3, & 4).  Solution 11 employed 0.5% Keltrol T630 (reading on amounts of claims 1 & 2), in tests of B. subtilis spores with a contact time of 10 minutes, which had a 7.17 log reduction in B. subtilis spores [0070], Table 4.  
The antimicrobial compositions of the invention can be used for a variety of domestic or industrial applications, and can be applied in a variety of areas including a variety of soft surfaces.  Suitable soft surfaces include skin.  When used on skin, the invention preferably includes skin conditioning agents or emollients [0044].  Skin conditioning agents or emollients can be used to prevent or reduce skin irritation when the composition comes in contact with the skin.  Examples include glycerin (Applicant elected glycerol as C2-C5 alcohol and as emollient) [0041].
The invention also provides methods of antimicrobial treatment of a surface contaminated with a microorganism comprising applying to the surface a solution according to the present invention for a contact time of from 1 to 30 minutes ([0046], claim 20).  The microorganism can be a bacterial or fungal spore (e.g., C. Difficile).  The antimicrobial solutions according to the invention can be applied to surfaces using a variety of methods.  For example, the solutions can be sprayed onto the surface [0046] (construed as dispensing an effective amount of a composition onto an article; and reading on contacting the skin surface with the composition when the surface is skin).  Such application is construed as mechanically acting on the skin surface for at least one second, while the skin surface is in the presence of the composition.  It is noted that the claimed embodiments include a disinfecting wipe (claim 21).  Application of the composition embedded on a wipe would involve mechanically acting on the skin surface for at least one second in the presence of the composition. Alternatively, it would have been obvious to, say, rub hands together, while in contact with the composition (which 
The Examiner acknowledges the step of removing at least a portion from the composition from the skin surface is not explicitly stated.  However the exposure for time periods, such as 1 minute, has been construed as applying the composition, followed by removal of at least a part of the composition from the skin surface.  Even if not sufficient for anticipatory, the claims would also be rejected as obvious, because the implication of exposure for specific time periods suggests removal of at least part of the composition (and the accompanying removal of spores from the skin surface).
Exposure for times taught, such as 1 minute, are construed to mean that the surface is contacted with solution for this period of time, but then the solution is removed from the surface.  The wherein clauses of claim 1, removing the composition also removes spores from the skin surface and wherein the water and anionic thickener are effective to remove spores from the skin surface are consider characteristic of the exposure for time periods taught (where removal occurs at the end of the time period, resultant in the recited wherein characteristics).

Regarding dependent claim 5 other ingredients that may be included are alcohols having from 1 to 6 carbons (the skilled artisan would have immediately envisioned C2-C5 alcohols from this list) [0031].  Alcohol (ethanol, a C2 alcohol) and glycerol (Applicant elected alcohol) are both named under the category of non-ionic surfactants [0036]. Surfactant concentrations include amounts, including 0.001-20% w/w and 0.3-2% w/w, sufficiently overlapping with the recited about 2 to about 20 (0.5-40) wt% range 
Regarding dependent claim 6, Compositions according to the present invention may further comprise effective amounts of additional ingredients; for example, the compositions may comprise an effective amount of at least one surfactant to help solubilized certain ingredients in compositions or solutions [0030].  Surfactants included in example formulations 11 and 20 less than 5% of the surfactants, reading on claim 6 (see surfactant list at [0056]-[0061]).
Regarding dependent claim 7, the invention provides an effective amount of at least one antimicrobially active solvent such as benzyl alcohol (a nonionic antimicrobial) [0008].  The concentration of the antimicrobially-active solvent includes the range from 1 to 5%, reading on instant claim 7 [0029].
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed (e.g., wherein removing the composition also removes spores from the skin surface).  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Regarding the amendment to claim 1, “provided the composition comprises no more than 4 wt% total antimicrobial compounds”, the range of hydrogen peroxide is from 3 to 8% w/w (claim 3); the range of glycolic acid is from 0.1 to 6% (claim 4) and the range of antimicrobially active solvent (e.g., benzyl alcohol, claim 1) ranges from 0.1 to 
It is noted that it might be argued the minimums are not taught with sufficient specificity for anticipation.  However, if this position were adopted, the ranges overlap with the claimed ranges, rendering the recited range prima facie obvious (See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990))
Both 102 and 103 alternatives is authorized by MPEP 2131.03 (II):  A 35 U.S.C. 102 and 103 combination rejection is permitted if it is unclear if the reference teaches the range with "sufficient specificity."

Applicant argues:
Claims 1-7 and 9 stand rejected under 35 U.S.C. § 102 for being anticipated by US 2011/0182958 ("Omidbakhsh"), or in the alternative, rejected under 35 U.S.C. § 103 as being obvious over Omidbakhsh. 
Claim 1 is amended to recite, "provided the composition comprises no more than 4 wt% total antimicrobial compounds." Omidbakhsh does not teach or suggest compositions include no more than 4 wt% total antimicrobial compounds. In fact, Omidbakhsh requires 3-8 wt% hydrogen peroxide, 0.1-6 wt% glycolic acid, and 1-5 wt% antimicrobially-active solvent, all of which are antimicrobial compounds (i.e., > 4 wt% total antimicrobial compounds). Surprisingly, the compositions of the present claims do not require any antimicrobial additives to be effective. Nothing in the Omidbakhsh disclosure would motivate a skilled artisan to employ less than 4 wt% antimicrobials, let alone use no antimicrobials with any expectation of removing spores to the extent disclosed in the present disclosure. 
For at least the preceding reasons, claim 1 and all claims dependent therefrom are novel and nonobvious over Omidbakhsh. It is respectfully requested that the Office withdraw the rejection. 

This is not persuasive.
Claimed ranges of antimicrobially-active solvent start at 0.1% w/w (see claim 6). Thus, minimum amounts sum to 3.2% w/w.  However, even using the ranges argued by applicant, the sum of the minimums is 4.1% w/w, which rounds to 4% w/w, when expressed to 1 significant figure, as recited in claim 1.  Thus, the sum of minimum amounts is within the claimed range.  It is noted, that amounts also overlap, rendering the claimed range prima facie obvious.  And even if the recited 4% were construed to more than 1 significant figure, the sum is also close to the claimed range, which would also be an alternative basis for obviousness, per MPEP 2144.05 (I): 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
4.1 % is close enough to 4.0% that there would be an expectation of the same properties, providing an alternative obviousness basis, even if the claims required more than 1 significant figure.

Claim Rejections - 35 USC § 103
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omidbakhsh (US 2011/0182958 A1) as applied to claims 1-7, 9 above, and further in view of Necas et al. (“Carrageenan: a review”; 2013; Veterianarni Medicina; 58(4); 187-205).
The teachings of Omidbakhsh are set forth above, and include the teaching of xantham gum, including in the concentration range of claim 2, as a thickener.  Regarding the elected carrageenan (recited as one alternative in claim 4), this polysaccharide material is within the scope of thickening agents, but is not explicitly taught by Omidbakhsh.
Necas teaches carrageenan is a natural carbohydrate (polysaccharide).  Carrageenans are used in a variety of commercial applications, including thickening agents.  Carrageenans are used in experimental medicine, pharmaceutical formulations and cosmetics (abstract).  Major uses include cosmetics (Table 1).  Concentration in food products include 0.005-2% by weight, substantially overlapping with claim 2, rendering the range obvious (Table 1).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to substitute carrageenan in place of one of the Omidbakhsh thickenings agents, such as xantham gum, including in an amount within the scope of claim 2, giving the elected embodiment of claims 1-4.  The motivation would have been substitution of one art recognized thickening agent (known to be suitable in cosmetic and pharmaceutical composition) in place of an Omidbakhsh thickening agent.

Applicant argues:
Claims 1-4 stand rejected under 35 U.S.C. § 103 for being unpatentable over US 2011/0182958 ("Omidbakhsh") as applied to claims 1-7 and 9 above, and further in view of "Carrageenan: a review"; 2013; Veterianarni Medicina; 58(4); 187-205 ("Necas"). 
As argued above, amended claim 1 is patentable over Omidbakhsh. Necas does not cure the deficiencies. Thus, claim 1 and all claims dependent therefrom, including claims 2-4 are patentable over Omidbakhsh in view of Necas. It is respectfully requested that the Office withdraw the rejection. 

This is not persuasive, for the reasons discussed above.

Claims 1 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omidbakhsh (US 2011/0182958 A1) as applied to claims 1-7, 9 above, and further in view of Nerandzic et al. (“Induced Sporicidal Activity of Chlorhexidine against Clostridium difficile Spores under Altered Physical and Chemical Conditions”; 2015 Apr; PLOS One 10(4): e0123809 (pp. 1-11); doi:10.1371/journal.pone.0123809).
The teachings of Omidbakhsh are set forth above.  Omidbakhsh does not explicitly teach Applicant elected cationic antimicrobial, chlorhexidine gluconate.
Nerandzic teaches chlorhexidine is a broad-spectrum antimicrobial commonly used to disinfect the skin of patients to reduce the risk of healthcare-associated infections and has been reported to kill spores of Bacillus species under altered physical and chemical conditions that disrupt the spore’s protective barriers (e.g., including alcohol) (Abstract; Background).  Studies employed chlorhexidine gluconate (CHG) (p. 3, 4th paragraph).  C.difficile spores became susceptible to heat killing at 80 °C within 15 minutes in the presence of chlorhexidine.  Review of Fig 2 shows killing of C. difficile spores in alcohol even at 37 °C.  Fig 3 demonstrates CHG killing of spores in the presence of ethanol at about 2.5-3.5 log unit reduction of spores, at both 0.04 (an amounts within the range of claim 7) and 4% CHG.  Thus, the skilled artisan would have recognized suitability of CHG at amounts within the range of claim 7 as sporicidal for skin applications, especially in the presence of ethanol.
It would have been obvious to one of ordinary skill in the art to substitute CHG for other antimicrobials taught by Omidbakhsh, or alternatively to add CHG (including at 0.04%) to the Omidbakhsh formulations and apply to skin, mechanically act on the skin, and remove the composition after a time period, rendering obvious the claimed method, using Applicant elected CHG, giving the methods of claims 1 & 7.  The motivation would have been to substitute or combine with an active antimicrobial CHG, which has shown efficacy in reduction of spores, especially in the presence of alcohol.

Applicant argues:
Claims 1 and 7 stand rejected under 35 U.S.C. § 103 for being unpatentable over US 2011/0182958 ("Omidbakhsh") as applied to claims 1-7 and 9 above, and further in view of "Induced Sporicidal Activity of Chlorhexidine against Clostridium difficile Spores under Altered Physical and Chemical Conditions"; 2015 Apr; PLOS One 10(4): e0123809 (pp. 1-11); doi: 10. 1371/journal. pone.0123809) ("Nerandzic"). 
As argued above, amended claim 1 is patentable over Omidbakhsh. Nerandzic does not cure the deficiencies. Thus, claim 1 and all claims dependent therefrom, including claim 7 are patentable over Omidbakhsh in view of Nerandzic. It is respectfully requested that the Office withdraw the rejection. 

This is not persuasive, for the reasons given above.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611